Citation Nr: 0707964	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  05-22 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Marine Corps League



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had verified active duty service from January 
1956 to November 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDING OF FACT

Bilateral hearing loss disability is not attributable to 
service and was not first manifest within one year of 
separation from service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service and right ear sensorineural hearing loss may 
not be presumed to have been incurred or aggravated in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006). 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in December 2003 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded a VA examination.  38 C.F.R. 
§ 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In addition, organic disease of the nervous system such as 
sensorineural hearing loss will be presumed to have been 
incurred in or aggravated by service if it had become 
manifest to a degree of 10 percent or more within one year of 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels 
indicate some degree of hearing loss."  See Hensley v. Brown, 
5 Vet. App. 155, 157 (1993).

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service medical records reveal no ear disease or injury 
during service.  The separation examination shows that the 
veteran's hearing acuity was 15/15 on the whispered voice 
testing.  

During the one year presumptive period after service, a 
January 1958 Naval Reserve report of medical history does not 
reflect any complaints or notations of hearing loss.  

The veteran currently has hearing loss disability as 
contemplated within 38 C.F.R. § 3.385.  See October 2005 VA 
examination report.  

The veteran reports that he had inservice noise exposure to 
diesel engines.  He has submitted lay evidence in support of 
his claim.  See November 2004 letter of G.E.H.  

Post-service, the veteran had noise exposure as a police 
officer.  

The documentary record shows that the veteran has had hearing 
impairment since 1974.  See July 1974 letter of N.B.W., M.S., 
Clinical Audiologist.  Subsequent private medical records 
continued to document hearing loss disability as well as 
Meniere's disability in the left ear.  

April 2004 VA records show that the veteran had reported 
inservice as well as post-service noise exposure.  The 
veteran related that he did not have hearing protection 
during service when he was exposed to gun noises, but he had 
post-service ear protection as a police officer where he was 
also exposed to target practice noise exposure.  

In a December 2004 letter, a VA audiologist indicated that 
the veteran had told her that his hearing loss began during 
service when he used loud guns without ear protection and was 
also exposed to loud generators and heavy equipment.  After 
service, the veteran reported that he also had occupational 
noise exposure as a police officer on the target range twice 
a year where he was eventually provided ear protection.  It 
was noted that the veteran had been diagnosed with Meniere's 
disease when he was in his 40's (in the 1970's) which mainly 
affected his left ear.  It was the audiologist opinion that 
the veteran's hearing loss was a result of noise exposure 
which most likely began in the military.  

In October 2004, a VA audiologist reviewed the claims file 
and examined the veteran.  She specifically addressed the 
inservice and post-service medical evidence regarding hearing 
loss disability.  She also addressed the inservice, 
occupational, and recreational noise exposure.  She stated 
that the audiometric data from the veteran's service medical 
records contained whispered voice and spoken voice tests 
which were not frequency specific and therefore would not 
rule out the possibility of a high frequency hearing loss due 
to excessive noise exposure.  With regard to the left ear, 
the audiometric data revealed that the veteran's symmetric 
hearing loss with the left ear fluctuated between moderately 
severe and profound hearing thresholds.  Various physicians 
indicated that this was most likely due to pathophysiology of 
Meniere's disease.  She opined that the private audiometric 
data and the physicians' letters were consistent with 
Meniere's disease in the left ear.  With regard to the right 
ear, audiometric data dated in May 1989 revealed normal 
hearing in the right ear.  This suggested a fluctuating 
hearing loss since hearing loss was present in other data 
dated in the 1970's.  In any case, if permanent noise induced 
hearing loss was caused by the veteran's service time in 
1956-1957, the veteran's hearing would not have revealed 
normal hearing thresholds in 1989.

Therefore, based on the evidence of a history of Meniere's 
disease in the left ear and normal hearing in the right ear 
on examination in 1989, it was her professional opinion that 
the veteran's hearing loss was not caused by noise exposure 
in the military, but rather by other post-service factors.  

The veteran has submitted lay evidence which essentially 
establishes that the veteran reported having hearing 
difficulty since service, his hearing has been problematic, 
and that his hearing has worsened and interferes with normal 
activities.  

The veteran and the persons submitting statements, as lay 
persons, have not been shown to be capable of making medical 
conclusions, thus, the statements regarding causation are not 
competent.  Espiritu.  The veteran as a lay person is 
competent to report information of which he/she has personal 
knowledge, i.e., information that he can gather through his 
senses.  See Layno.  The Board notes that while the veteran 
is competent to report what came to him through his senses, 
he does not have medical expertise.  Therefore, while he can 
report that he had difficulty hearing since service, he 
cannot provide a competent opinion regarding diagnosis and 
causation.  

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)).  The Board must account for the evidence it 
finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the 
Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).

The veteran maintains that currently diagnosed hearing loss 
disability was incurred during service.  The competent 
medical evidence that supports his contention is the December 
2004 medical opinion of a VA audiologist.  This medical 
opinion was based on a report of the veteran as to his own 
medical history rather than on a review of the record.  The 
Court has recognized that a mere statement of opinion, 
without more, does not provide an opportunity to explore the 
basis of the opinion.  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The Board accepts that the veteran had 
inservice noise exposure as well as post-service noise 
exposure.  As such, the history he provided was not 
inherently inaccurate.  However, this audiologist did not 
review and discuss the inservice and post-service audiometric 
findings.  

Conversely, the Board attaches significant probative value to 
the October 2005 VA medical opinion as it is well reasoned, 
detailed, consistent with other evidence of record, and 
included review of the claims file.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.)  This audiologist reviewed the claims file, 
cited to the pertinent inservice and post-service medical 
evidence, rendered and opinion, and provided reasons and 
bases for her opinion.  Thus, the more probative opinion is 
the October 2005 opinion.  

In sum, the competent evidence does not establish that 
bilateral hearing loss disability began in service or within 
one year of separation.  The service medical records showed 
no hearing loss disability.  Thus, there was no chronic 
hearing loss disability shown during service.  The veteran 
currently reports that he had difficulty hearing from service 
onward which is supported by lay evidence.  However, the most 
probative medical evidence establishes that current bilateral 
hearing loss is not attributable to service.  The most 
probative medical evidence outweighs the lay evidence as it 
is competent.  

Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


